Citation Nr: 1136034	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a fracture of the left clavicle with degenerative joint disease.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Marine Corps from September 1951 to May 1952, which was a period of honorable service, and in the Army from August 1952 to November 1954, which was a period of dishonorable service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the file.

In the hearing the Veteran raised the claim of service connection for a cervical spine disability, as secondary to the service-connected residuals of a fracture of the left clavicle with degenerative joint disease, which is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the period covered in this appeal, the residuals of a fracture of the left clavicle (non-dominant or minor extremity) with degenerative joint disease is manifested by degenerative changes on X-rays, tenderness of the acromioclavicular joint, and slight limitation of motion (forward flexion to 160 degrees with pain beginning at 160 degrees, abduction to 180 degrees with pain at 180 degrees, abduction to 100 degrees on repetition, internal and external rotation to 90 degrees each without pain); there is no evidence of any deformity (malunion/nonunion) or dislocation.   


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residuals of a fracture of the left clavicle with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201, 5203 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  


Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2008 and in December 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of a worsening of the Veteran's left shoulder disability.  The Veteran was informed that VA would obtain VA records and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain the records on his behalf.  The notice included the general provisions for rating a disability and for the effective date of the claim.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19  Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the December 2008 VCAA notice came after the initial adjudication of the claim in February 2008, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  


The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the statement of the case, dated in March 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2011.  The Veteran submitted private treatment records from a chiropractic center but has not identified any other pertinent records, to include VA treatment records, for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in February 2008.  The examination included a review of the history of the disability and findings sufficient to rate the disability under the appropriate rating criteria.  For these reasons, the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  And there is no evidence in the record dated subsequent to the VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5201, when arm motion is limited at the shoulder level, or when arm motion is limited to a point midway between the side and shoulder level, the minor arm is rated 20 percent.  When arm motion is limited to 25 degrees from the side, the minor arm is rated a maximum of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Rating Schedule also provides that a normal range of motion of the shoulder is 0 degrees to 180 degrees on flexion and abduction, 0 degrees to 90 degrees on internal rotation, and 0 degrees to 90 degrees on external rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the minor arm, malunion or nonunion without loose movement warrants a 10 percent rating, and nonunion with loose movement or dislocation warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  




Analysis

The Veteran claims that his service-connected left shoulder disability warrants a higher rating than 10 percent.  He testified that his disability affected him in just about everything he did, such as activities involved in lifting, and that he experienced pain every day.  He related that his left arm was painful all the time and that his hand and forearm were numb.  He said that he had pain that went up into the neck.  He indicated that he was seeing a chiropractor for the problems with his neck.  

In light of testimony regarding neck problems that extended down into the left arm, the Board is referring to the RO for initial adjudication the issue of service connection for a cervical spine disability, secondary to the service-connected left shoulder disability.  

The evidence shows that the Veteran's service-connected left shoulder is the minor, or non- dominant, extremity.

The Veteran's residuals of a fracture of the left clavicle (non-dominant or minor extremity) with degenerative joint disease is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which is the maximum rating based on arthritis under that code.  

After review of the VA and private medical records in the file, the Board finds that evidence establishes that the residuals of a fracture of the left clavicle with degenerative joint disease is properly evaluated as 10 percent disabling and that the disability does not more nearly approximate criteria for the next higher rating of 20 percent, when applying Diagnostic Codes 5201 (for limitation of arm movement) and 5203 (for impairment of the clavicle).  

For the period considered in this appeal, the evidence consists of records of treatment from West Lake Chiropractic, along with a statement from the chiropractor, and a VA examination report.  


The chiropractic records mainly show treatment for the spine with only a few references to left shoulder pain, but no findings as to range of motion of the left shoulder.  The chiropractor stated in November 2007 that he has seen the Veteran since December 2005 for recurrent complaints of left neck and shoulder pain, as well as mid-back and sciatica.  The chiropractor found that the degenerative changes throughout the cervical, thoracic, and lumbar segments of the spine were responsible for the radicular pain experienced by the Veteran.  From this statement, the neurological symptoms of the left upper extremity, such as the numbness referred to by Veteran, can be dissociated from the residuals of the fracture of the left clavicle, except for pain.  

At the time of a February 2008 VA examination, the Veteran's left shoulder motion was limited, but not to the extent required, that is, restriction of the arm at the shoulder level, for a 20 percent rating under Diagnostic Code 5201.  In that regard, range of motion findings were as follows:  forward flexion was to 160 degrees with pain beginning at 160 degrees and with repetition forward flexion was to 160 degrees; abduction was to 180 degrees with pain felt at 180 degrees, but with repetition abduction was to 100 degrees; internal rotation was to 90 degrees, including with repetition, without pain; and external rotation was to 90 degrees, including with repetition, without pain.  

The clinical findings with regard to limitation of motion of the left shoulder joint do not show that the Veteran satisfies the criteria for a 20 percent rating under Code 5201 based on either limitation of flexion or of abduction, as neither 160 degrees of flexion nor 100 degrees of abduction more nearly approximates limitation of motion to 90 degrees or shoulder level.  

Moreover, the Board finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  


At the time of the VA examination, the Veteran complained of daily shoulder pain and diminished strength.  The VA examiner specifically addressed the complaints with regard to the impact on joint function and whether there were any additional limitations of motion on account of pain and weakness.  Although there was tenderness along the trapezius as well as the acromioclavicular joint, painful motion was noted at the end points of range of motion as previously discussed.  There was also no objective evidence of weakness.  The Veteran denied having stiffness, swelling, heat, redness, instability, giving-way, locking, fatigability, or decrease in endurance.  

Based on the evidence, the Board finds that the evidence of record establishes that the Veteran's left shoulder disability does not cause additional functional impairment due to pain or weakness that more nearly approximates the criteria for a 20 percent rating, that is, limitation of motion of the arm at the shoulder level.  38 C.F.R. §§ 4.40 and 4.45.

Furthermore, the clinical findings on the VA examination with regard to impairment of the clavicle do not show that the Veteran satisfies the criteria for a 20 percent rating under Diagnostic Code 5203, as there was no evidence of deformity such as malunion or nonunion and no evidence of dislocation of the left shoulder joint.  

The Board has also considered other potentially relevant rating criteria as found in Diagnostic Codes 5200 and 5202 for ankylosis of the scapulohumeral articulation and for impairment of the humerus, respectively, but the VA examiner specifically found that there was no evidence of ankylosis and there was no finding of impairment affecting the humerus.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating for the residuals of a fracture of the left clavicle.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, comparing the Veteran's disability level and the symptomatology of his left shoulder disability (that is, daily pain and limitation of motion of the arm) to the Rating Schedule, the degree of disability as manifested by the pain and limited arm motion is wholly encompassed by the Rating Schedule and the assigned schedular rating is, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for residuals of a fracture of the left clavicle with degenerative joint disease is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


